Case 1:20-cr-00079-RMB Document 42 Filed 08/31/21 Page 1of1

LAW OFFICES OF

hdala, Bertuna 5 Kamins, PE.

ARTHUR L. AIDALA 8118- 1374 AVENUE
BROOKLYN, NEW YORK 1 1228
MARIANNE E. BERTUNA 546 FIFTH AVENUE TEL. (718) 238-9898

HON. BARRY KAMINS (RET.) FAX: (718) 921-3292

HON. JOHN LEVENTHAL (RET.) NEW YorK, NY 10036
OF COUNSEL
JOHN S. ESPOSITO TELEPHONE: (212) 486-0011 JOSEPH A. BARATTA
MICHAEL T. JACCARINO ANTOINETTE LANTERI
FACSIMILE: (212) 750-8297 WILLIAM R. SANTO
IMRAN H. ANSARI Pence.& veces
DIANA FABI SAMSON WWW.AIDALALAW.COM LAWRENCE SPASOJEVICH
ANDREA M. ARRIGO —_———_———_
SENIOR COUNSEL
MICHAEL DIBENEDETTO August 31, 2021 Lous & AIDALA
TAYLOR FRIEDMAN JOSEPH P. BARATTA
By ECF

Honorable Richard M. Berman
United States District Judge
United States Courthouse

40 Foley Square

New York, New York 10007

Re: USA v. Anastasios Verteouris
20-cr.-00079 (RMB)

Dear Judge Berman:

Please accept this letter on behalf of our client, Anastasios Verteouris, which serves to
respectfully request Your consent to allow Mr. Verteouris to leave the State of New York to
drive to Pennsylvania for the holiday weekend.

Mr. Verteouris is requesting to drive with his wife and children from New York to
Pocono Farms in Tobynanna, Pennsylvania on Monday, September 4, 2021 and return on
Monday, September 6, 2021. They will be Staying at the home of his cousin.

We have reached out to Pretrial Officer Francesca Tessier-Miller who has no objections,
and to AUSA Samuel Rothschild who defers to the Pre-trial office’s decision.

Thank you for your time and attention to this matter. If you should have any questions or
concerns, please do not hesitate to contact me at (718) 238-9898.

Respéctfully submitted,

aX,

ALA:dg thur L. Aidala

cc: AUSA Samuel Rothschild
Officer Francesca Tessier-Miller
